Citation Nr: 1500934	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  14-06 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for service-connected bilateral hammertoe status post corrective surgery of the fourth and fifth hammertoes with residual scars and degenerative changes ("bilateral hammertoe disability").  

2.  Entitlement to an effective date prior to October 15, 2007 for the grant of service connection for a bilateral hammertoe disability.  

(The claims concerning entitlement to service connection for a bilateral eye disability, entitlement to service connection for a skin disability, and entitlement to service connection for an acquired psychiatric disorder are the subject of a separate decision.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1979 to May 1981.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision, where the RO granted service connection and assigned a 10 percent rating, effective October 15, 2007, the date the claim was received.  The Veteran seeks a higher disability rating and an earlier effective date.   

In August 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the Veteran's file.

The Board observes that three additional issues are currently on appeal, including entitlement to service connection for a bilateral eye disability, entitlement to service connection for a skin disability, and entitlement to service connection for an acquired psychiatric disorder.  In September 2010, the Veteran testified before another VLJ regarding those issues.  As a result, those issues will be addressed in a separate Board decision, as the undersigned does not have jurisdiction to adjudicate them.  The Board also notes that a private attorney is representing the Veteran regarding those three issues only.  Disabled American Veterans (DAV) is representing the Veteran in all other matters, and there is a valid power of attorney documenting such in the Veteran's file.     


FINDINGS OF FACT

1.  The Veteran's bilateral hammertoe disability is manifested by pain and swelling, requiring the use of medications; X-ray evidence indicates arthritis affecting two minor joint groups; surgical scars are not painful or unstable, and do not exceed an area of 39 square centimeters. 

2.  There was no pending claim for a bilateral hammertoe disability prior to October 15, 2007. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a bilateral hammertoe disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.3, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5282 (2013).

2.  The criteria for an effective date earlier than October 15, 2007 for the grant of service connection for a bilateral hammertoe disability have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.114(a) (2013).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The increased rating claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As the earlier effective date claim is disposed of as a matter of law, notice under the Veterans Claims Assistance Act of 2000 (VCAA) is not required.  See DelaCruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not the factual evidence, is dispositive); see Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Furthermore, like the claim for increase, it is a downstream issue following the award of service connection.  Since the claim was for service connection, (the focus of the notice) and that was granted, any defect in the notice is harmless.  In addition, following the notice of disagreement the Veteran was provided a statement of the case that set forth the criteria used to establish the effective date for the award of benefits, and he was given an opportunity to respond.  In view of this, VA's notice requirements were met.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained the Veteran's VA treatment records from the Las Vegas VA Medical Center and the West Los Angeles VA Medical Center.  

VA treatment records from the Las Vegas VA Medical Center reflect that the Veteran was temporarily located in Denver, Colorado between approximately August 2010 and January 2011.  The RO's March 2014 statement of the case noted electronic review of VA treatment records from the Denver VA Medical Center; however, no treatment records from Denver are currently physically or electronically associated with the Veteran's claims file.  Nonetheless, the Veteran's August 2014 hearing testimony reflected that he had not received any treatment from the Denver VA Medical Center for his bilateral hammertoe disability during the period on appeal.  While the Veteran mentioned Denver in reference to events that occurred during and immediately following active service in 1981, he did not discuss any recent VA treatment from that location.  When the VLJ asked the Veteran to clarify what his current treatment included, the Veteran replied that "Treatment is not really an option," and further stated that his only treatment consisted of VA physicians prescribing anti-swelling and pain medications.  In short, while the treatment records from the Denver VA Medical Center might be relevant to other issues not addressed in this decision, they are not relevant to the two issues decided herein.  As such, there is no need for unnecessary remand and delay for the VA records from Denver.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (Not all medical records must be sought, but only those that are relevant to the Veteran's claim). 

While various private treatment records are associated with the Veteran's claims file, none relate to the issues decided herein.  The Board notes that the Veteran referenced treatment from a podiatrist, Dr. P., in a February 2008 statement.  In response, the RO sent the Veteran a letter acknowledging receipt of his statement with reference to the podiatrist.  The RO notified the Veteran that if he wanted VA to obtain the records from Dr. P. on his behalf, he would need to submit a release of information form.  Although the Veteran again referenced his podiatrist in an August 2008 statement, he never submitted the release form.  VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has not identified any other outstanding evidence that is pertinent to the issues being decided herein.

In September 2013, the Veteran was afforded VA foot and scars examinations.  The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the reports of the VA examinations are based upon review of the claims file and the Veteran's pertinent medical history, and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).    

Regarding the earlier effective date claim, a VA medical examination or medical opinion is not necessary, as the material issue of fact to establish an earlier effective date pertains to whether or not there was a pending claim, which is not a medical question.

In August 2014, the Veteran was afforded a Board hearing before the undersigned VLJ in which he presented oral argument in support of his increased rating and earlier effective date claims for his bilateral hammertoe disability.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the August 2014 hearing, the VLJ asked specific questions directed at identifying the criteria required for an increased rating and for an earlier effective date, and the Veteran demonstrated an understanding of the elements of his claims and volunteered his treatment history and current symptomatology.  Accordingly, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Increased Rating - Laws and Regulations

The Veteran seeks a rating higher than 10 percent for his bilateral hammertoe disability. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5282, a noncompensable rating is warranted for hammertoe of single toes.  The maximum 10 percent rating is assigned when there is hammertoe of all toes of the foot without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Under Diagnostic Code 5003 (degenerative arthritis), a 10 percent rating is warranted when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted when, in addition to X-ray evidence of involvement of two or more major joints or two or more minor joint groups, there are also occasional incapacitating exacerbations.  Under 38 C.F.R. § 4.45, the interphalangeal, metatarsal and tarsal joints of the lower extremities are considered groups of minor joints.   

Increased Rating - Facts and Analysis

An October 2007 VA neurology consultation reflected that the Veteran presented with pain in the fourth and fifth digits bilaterally.   The Veteran reported constant, shooting pain in these digits, and stated that he had been in pain ever since he broke these toes in 1980.  The Veteran also reported intermittent numbness, which he described as a feeling that his toes had fallen asleep, followed by a 'needles and pins' sensation.  The Veteran reported that the pain had worsened in the past four weeks and often interfered with his sleep.  He described episodes of pain that lasted for several minutes with a pain intensity of 9 to 10 on a scale of 1 to 10.  On neurological examination, the clinician noted that there were "very few abnormal findings."  She determined that the Veteran's symptoms indicated peripheral neuropathy.  Another VA treatment note from the same month reflected that the Veteran used hydrocodone for the pain in his fourth and fifth toes bilaterally.  He reported numbness in his toes.  The physician noted some discoloration on the fourth and fifth toes bilaterally.    

In a February 2008 VA treatment note, the Veteran reported pain related to four broken toes and intermittent numbness of the feet bilaterally.  The neurology resident examined the Veteran and concluded that he had symmetric distal polyneuropathy that was likely due to AIDS, but that other treatable causes such as B12 deficiency and diabetes should be ruled out.  In a VA treatment note from the following month (i.e. March 2008), the Veteran reported pain in both feet and stated that recent VA neurology testing revealed a diagnosis of nerve damage.  A VA treatment note from the same month reflected that the Veteran reported dull, throbbing pain in his fourth and fifth digits, with occasional numbness and decreased range of motion of the fourth and fifth digits.  He stated that these symptoms were aggravated when he put weight on his toes.    

VA treatment notes from April 2008 and May 2008 reflected that the Veteran complained of pain and swelling in his feet and ankles.  VA treatment records from 2009 to 2012 did not contain any indication of additional symptomatology regarding the Veteran's bilateral hammertoe disability.

In September 2013, the Veteran was afforded VA foot and scars examinations.  During the VA foot examination, the Veteran reported experiencing persistent pain and swelling of the feet and nerve damage which he attributed to bilateral hammertoe correction surgery in July 1980.  The Veteran denied any pain from his hammertoe correction surgical scars.  The examiner noted hammertoes on the second, third, and fourth toes of both feet.  The examiner found that the Veteran did not have hallux valgus, hallux rigidus, claw foot, malunion or nonunion of tarsal or metatarsal bones, bilateral weak foot, or any other foot injuries.  The examiner found that the Veteran had scars related to his surgery, but noted that none of the scars were painful and/or unstable.  He also found that the total area of all related scars was not greater than 39 square centimeters.  The examiner noted that the Veteran occasionally used a cane and walker, and that he denied tenderness on palpation of the bilateral fourth and fifth toes, but stated that they felt numb.  The examiner noted that there was no amputation of the toes.   

The examiner determined that X-rays revealed degenerative arthritis of both feet, and was documented in multiple joints in the same foot.  He concluded that the X-rays showed mild degenerative changes and suspected postoperative changes.  The examiner opined that the Veteran's foot condition impacted his ability to work, in that he would not be able to perform occupations that involved regular prolonged walking or standing due to his bilateral foot condition.  While the examiner noted that the Veteran was last employed in 2006, he did not find that that Veteran's bilateral foot disability rendered him unemployable.    

The examiner also addressed the issue of a whether the Veteran's neurologic symptoms were related to his service-connected bilateral hammertoe disability.  He stated that the Veteran had generalized polyneuropathy in all extremities.  He discussed a March 2008 treatment note from the Veteran's podiatrist referencing review of the neurology examination findings and concluding that the Veteran had bilateral symmetrical sensory neuropathy.  The podiatrist had opined that this condition was in all likelihood caused by radiculopathy of the low back.  The VA examiner also discussed a December 2008 EMG/NCS of all extremities, and opined that the results of that test were consistent with a generalized mixed sensorimotor polyneuropathy.   The VA examiner concluded that, based upon the medical evidence of record, the Veteran's upper and lower extremity peripheral neuropathy, including the feet, was most likely due to his HIV disease. 

With regards to the VA scars examination also conducted in September 2013, the Veteran reported the same history as described in the VA foot examination report.  The examiner determined that none of the scars were painful and/or unstable.  He provided descriptions of scars located on the dorsal aspect of the fourth and fifth toes bilaterally.  He measured the scars as ranging from 2.0 to 2.5 centimeters in length.  The examiner determined that the scars did not result in limitation of function, and stated that there were no other pertinent findings, conditions, signs and/or symptoms regarding the scars.    

At the Veteran's August 2014 Board hearing, he testified that the fourth and fifth toes of both feet were deformed.  The VLJ asked the Veteran whether he was receiving treatment for his bilateral hammertoe disability, and the Veteran replied that treatment was not really an option.  The Veteran also testified that his VA doctors had given him anti-swelling medication and pills for his feet.  He also stated that, considering all his conditions, he lived with five percent pain.  He reported that he only had three working toes on each foot, and that his feet became swollen when he stood for a long time.  He stated that, along with medication, his treatment consisted of a combination of rest, ice, compression, and elevation.

The Board finds that the Veteran's bilateral hammertoe disability does not warrant a disability rating higher than 10 percent.  Under Diagnostic Code 5282 ("Hammer toe"), a compensable rating is not warranted unless all of the toes unilaterally are affected.  In the case at hand, the VA examiner from September 2013 noted that only the third, fourth, and fifth toes bilaterally were affected.  Under Diagnostic Code 5003 ("Arthritis, degenerative"), a 10 percent rating is warranted where there is X-ray evidence of involvement of two or more minor joint groups.  For rating purposes, multiple involvements of the interphalangeal, metatarsal, and tarsal joints of the lower extremities are considered groups of minor joints.  In this case, the 10 percent rating is appropriate because X-ray evidence has established that the Veteran has arthritis in two groups of minor joints (i.e. located in his feet).  A 20 percent rating under Diagnostic Code 5003 is not for application unless there is a showing of occasional incapacitating exacerbations.  Although VA treatment records reflect that the Veteran has had flare-ups of intense pain lasting for a few minutes, there is no record of his experiencing any incapacitating episodes, and none were noted or reported on VA examination in September 2013.  

The Board finds that there is no basis for assigning an additional rating based on limitation of motion during the period on appeal.  While a single VA treatment note from March 2008 contained a reference to the Veteran's subjective report of reduced range of motion of the fourth and fifth digits bilaterally, there is no other mention of any limitation of motion of the toes in the Veteran's voluminous medical records, and no limitation of motion was noted on either VA examination report from September 2013.       

The Board has considered the potential applicability of other diagnostic codes.  As noted above, there is no significant functional impairment involving the fourth and fifth toes bilaterally, much less functional impairment affecting the entire foot to a moderate degree so as to warrant consideration of Diagnostic Code 5284 ("Foot injuries, other").  Diagnostic Codes 5276 (flatfoot), 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable as they describe deformities other than that for which service-connection has been established and, in any case, were not noted on VA examination.

While the Veteran has consistently reported neurologic symptoms affecting his toes during the appellate period, the preponderance of the evidence shows that the neurologic symptoms are not related to his bilaterally hammertoe disability, but rather are caused by nonservice-connected conditions.  In the September 2013 VA foot examination report, the examiner described the Veteran's medical history, including a March 2008 opinion that the Veteran had bilateral symmetrical sensory neuropathy that was in all likelihood caused by radiculopathy of the low back.  The VA examiner also referenced a December 2008 EMG/NCS of all extremities, and opined that the results of that test were consistent with a generalized mixed sensorimotor polyneuropathy.   The examiner concluded that, based upon the medical evidence of record, the Veteran's upper and lower extremity peripheral neuropathy, including the feet, was most likely due to his HIV disease.  There is no other medical opinion of record that contradicts this conclusion, and the Veteran is not shown to be competent to determine the cause of any neurologic symptoms in his feet, as this type of conclusion requires medical expertise.  This is further demonstrated by the fact that medical testing was required to assess the Veteran's neurologic symptoms. 

Lastly, the Board acknowledges that the VA scars examination report noted scars on the dorsal aspect of the Veteran's fourth and fifth toes bilaterally.  The Board recognizes that, under certain circumstances, assigning a separate rating for a scar would not violate the rule against pyramiding.  Esteban, 6 Vet. App. 259.  Nevertheless, as stated in the VA examination reports, the Veteran's scars have not been shown to be at least 39 square centimeters, or to be painful and/or unstable.  Therefore, the Board finds that the relevant diagnostic criteria do not provide for a separate compensable rating for that manifestation of the Veteran's hammertoe surgery.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804.
 
As the schedular criteria for a higher rating were not met at any point during the course of the appeal, staged ratings are not warranted.  See Fenderson, 12 Vet. App. 119 (1999).  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R.
§ 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria under Diagnostic Codes 5003 (degenerative arthritis) and 5282 (hammer toe), applying 38 C.F.R. §§ 4.45 (pain on movement) and 4.59 (actual painful motion), reasonably encompass the Veteran's disability level and symptomatology, which consists of pain, swelling, scarring, deformity, X-ray findings of arthritis, and use of pain and anti-swelling medications.  These rating criteria specifically address pain and painful motion.  Separate diagnostic codes are available to address scars, but in this case the Veteran's scars are not compensable under those criteria.  Also, as noted above, the preponderance of the medical evidence demonstrates that the neurologic symptoms experienced by the Veteran are not related to his bilateral hammertoe disability.  As the Veteran does not experience any symptomatology for this disability that is not already encompassed in the Rating Schedule, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted. 

Further, as the Veteran is only currently service-connected for a single disability (i.e. bilateral hammertoe disability), referral for extraschedular consideration on the basis of any combined impact of several disabilities is not warranted at this time.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board also finds that the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record as part of the Veteran's increased rating claim.  Although the Veteran is not currently employed, he has not asserted, and the record does not otherwise show, that he is unemployable due solely to his service-connected disability.  At the Veteran's VA examination in September 2013, the examiner noted that while the Veteran's bilateral hammertoe disability affected his ability to perform certain types of work, it did not render him unemployable. 

Earlier Effective Date 

The Veteran's original claim for service connection for a bilateral hammertoe disability was received on October 15, 2007.  In a November 2013 rating decision, the RO granted service connection and assigned a 10 percent rating, effective October 15, 2007.  The Veteran asserts that he is entitled to a retroactive award because he attempted to submit a claim in May 1981.  

The record shows that in May 1981, the Veteran submitted an application for compensation or pension at separation from service (VA Form 21-526e), but did not identify any disabilities or health conditions.  Accordingly, the RO responded in August 1981 by sending a letter to the address provided by the Veteran and informing him that he needed to state what conditions he wanted to be considered for service connection.  The Veteran did not respond, and the next chronological document in the Veteran's file is dated February 1997 (legal name change).  There was no further correspondence from the Veteran regarding his bilateral hammertoe disability until he filed the claim for service connection that was received in October 2007. 

The Board must determine whether there was a pending claim for a bilateral hammertoe disability, that is, a claim that was not finally adjudicated, before the current service connection claim received by VA in October 2007.

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  A finally adjudicated claim is an application, formal or informal, which has been allowed or disallowed by the RO, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review by the Board.  38 C.F.R. § 3.160(d).  A formal claim is a specific claim in the form prescribed by VA.  38 C.F.R. § 3.151(a).  An informal claim is any communication or action indicating intent to apply for VA benefits.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

The Board must look to all communications from the Veteran which may be interpreted as a pending claim.  Nevertheless, the record definitively shows that there was no correspondence or action by the Veteran relating to a bilateral hammertoe disability after 1981 and before October 2007.  As there was no unadjudicated claim for a bilateral hammertoe disability before October 2007, there is no basis for a retroactive award prior to October 15, 2007 as a pending claim under 38 C.F.R. § 3.160. 

For the reasons articulated, the preponderance of the evidence is against the claim for an earlier effective date for the grant of service connection for a bilateral hammertoe disability, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).






	(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 10 percent for a bilateral hammertoe disability is denied. 

An effective date prior to October 15, 2007 for the grant of service connection for a bilateral hammertoe disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


